DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, and species of Analog I, in the reply filed on September 27, 2021 is acknowledged.
3.	Examination followed guidelines provided by MPEP 803.02.  The elected species was anticipated by the prior art.  Therefore, the Markush claims were rejected and claims to nonelected species were withdrawn from further consideration.  Applicant will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome.
4.	Claim 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on September 27, 2021.
Information Disclosure Statement
5.	The information disclosure statements (dated November 5, 2020 and February 4, 2021 and June 30, 2021) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 2-14, 67, 96 and 97 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,662,218.  The reference has a filing date of October 21, 2016 which antedates the instant claims having an effective filing date (national stage entry date) of June 15, 2017.  Priority claim to US 62,350,258 is noted.  However, the earlier date cannot be granted because the claimed genus is not sufficiently supported by the earlier application.
	The reference teaches Applicant’s elected species for the treatment of obesity.  See column 42 line 5.  The reference also teaches the compound in a pharmaceutical composition with excipients (column 55) as well as other active ingredients including ascorbic acid (column 58) as well as in vivo studies which include animals (ie. having organs) that are subjected to the composition comprising the compound (column 69).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626